Court of Criminal Appeals  Opinions | Tennessee Administrative Office of the Courts





          Tennessee Administrative Office of the Courts        


Court of Criminal AppealsAbout
News
Judges
Opinions
Oral Arguments
Rules

Supreme Court
Court of Appeals
Appellate Court Clerk's Office
Circuit, Criminal & Chancery Courts
General Sessions Courts
Juvenile & Family Courts
Municipal Courts
Court Clerks
Court Rules




SEARCH TNCOURTS.GOV:



Search this site: 






Connect with us on Twitter
Help Center
Opinions & News Feeds
View Photos on Flickr



ADA Policy
Media
Employment
Board of Judicial Conduct
Privacy Policy
Site Map
Contact



          Administrative Office of the Courts
          511 Union Street, Suite 600 
          Nashville, TN 37219
          (615) 741-2687
          (800) 448-7970
          © 2013 Tennessee Courts System








CourtsSupreme CourtCourt of AppealsCourt of Criminal AppealsAppellate Court Clerk's OfficeCircuit, Criminal & Chancery CourtsGeneral Sessions CourtsJuvenile & Family CourtsMunicipal CourtsCourt ClerksCourt RulesProgramsAccess to JusticeCourt ImprovementCourt InterpretersCourt ReportersGAVELS ProgramIndigent DefenseParenting PlanMediationRFPs/GrantsSCALES ProjectSelf Help CenterAdministrationContinuing Legal EducationJudicial ResourcesHuman ResourcesTraining CoursesLinksForms & PublicationsCourt FormsGuides & ResourcesOther FormsPublicationsReportsStatistical ReportsCriminal Justice Handbook Order FormBoards & CommissionsBoard of Judicial ConductBoards & CommissionsCalendar



You are here: Home  >  Courts  >  Court of Criminal Appeals  >  print 


  Court of Criminal Appeals  Opinions	






            Court          







            County          







            Authoring Judge          







            Originating Judge          







            Date Filter          



 Format: 10/07/2013



And: 

 Format: 10/07/2013


 



            Case Number          







            Case Name          







            keyword search          







Sort by: 




Order: 
























              Ronnie Lee Johnson v. State of TennesseeM2011-00881-CCA-R3-PCAuthoring Judge: Judge John Everett Williams Trial Court Judge: Ronnie Lee Johnson v. State of TennesseeAfter a trial by jury, the petitioner was found guilty of possession of over .5 grams of cocaine with intent to sell, a Class B felony, and possession of dihydrocodeinone, a Class A misdemeanor. He was sentenced to seventeen years for possession of cocaine and to a consecutive eleven months and twenty-nine days for possession of dihydrocodeinone, for a total effective sentence of almost eighteen years. His convictions were affirmed by this court on direct appeal. The petitioner filed a pro se petition for post-conviction relief and was appointed counsel. Following an evidentiary hearing, the post-conviction court denied all claims for relief. On appeal, the petitioner claims that the post-conviction court erred in denying his motion for recusal and erred in ruling that the petitioner had not received ineffective assistance of counsel at trial. After carefully reviewing the record and the arguments of the parties, we affirm the judgment of the post-conviction court. 

              Putnam County            

              Court of Criminal Appeals             

10/29/12 





              Fred Allen Owens v. David Sexton, WardenE2011-02313-CCA-R3-HCAuthoring Judge: Judge Joseph M. TiptonTrial Court Judge: Judge Robert CuppThe Petitioner, Fred Allen Owens, pro se, appeals the Johnson County Criminal Court’s dismissal of his petition for a writ of habeas corpus from his 2003 conviction for second degree murder and his resulting thirty-five-year sentence. The Petitioner contends that the trial court erred by denying him habeas corpus relief from his conviction and sentence because the State failed to file notice of its intent to seek enhanced punishment, violating his due process and equal protection rights. We affirm the judgment of the trial court. 

              Johnson County            

              Court of Criminal Appeals             

10/29/12 





              Elmi Abdi v. State of TennesseeM2011-02095-CCA-R3-PCAuthoring Judge: Elmi Abdi v.State of TennesseeTrial Court Judge: Judge Robert W. WedemeyerA  Davidson County jury convicted the Petitioner, Elmi Abdi, of aggravated robbery, a Class B felony, and the trial court sentenced him as a Range III offender to thirty years in the Tennessee Department of Correction. This Court affirmed the Petitioner’s convictions and his status as a Range III offender on direct appeal. State v. Elmi Abdi, No. M2009-01614CCA-R3-CD,2010 WL 2977892 (Tenn.Crim.App.,at Nashville,July29,2010),perm.app. denied (Tenn. Jan. 18, 2011). The Petitioner filed a pro se petition for post-conviction relief, which was amended by appointed counsel. The post-conviction court denied the petition after a hearing. On appeal, the Petitioner contends that he received the ineffective assistance of counsel at trial and during his sentencing. After a thorough review of the record and applicable authorities, we affirm the post-conviction court’s dismissal of his petition. 

              Davidson County            

              Court of Criminal Appeals             

10/26/12 





              State of Tennessee v. Ngoc Dien NguyenM2012-00549-CCA-R3-CDAuthoring Judge: Judge Alan E. GlennTrial Court Judge: Judge Dee David GayThe defendant, Ngoc Dien Nguyen, pled guilty to theft over $1,000 and attempted theft over $1,000 and was sentenced as a Range I offender to an effective term of six years in the Department of Correction. The court ordered that the six-year sentence be served consecutively to a Robertson County sentence and a California sentence and that the defendant pay $9,462 in restitution to the victim. On appeal, the defendant challenges the award of restitution. After review, we affirm the defendant’s convictions but remand for a new hearing as to restitution. 

              Sumner County            

              Court of Criminal Appeals             

10/26/12 





              State of Tennessee v. John S. CrandallM2012-00299-CCA-R3-CDAuthoring Judge: Judge Alan E. GlennTrial Court Judge: Judge Robert L. Holloway, Jr.The pro se defendant, John S. Crandall, was convicted in a Wayne County bench trial of failure to have a valid driver’s license, failure to wear a safety belt, failure to stop at a stop sign, violation of the financial responsibility law, and driving with an expired registration. On appeal, he challenges the constitutionality of the Tennessee statutes requiring him to wear a safety belt, purchase automobile insurance, and obtain a Tennessee driver’s license when his driver’s license from his former state of residence was not expired. Following our review, we affirm the judgments of the trial court. 

              Wayne County            

              Court of Criminal Appeals             

10/26/12 





              George Anthony Bell v. State of Tennessee M2011-02345-CCA-R3-PCAuthoring Judge: Judge John Everett WilliamsTrial Court Judge: Judge Dee David GayThe petitioner, George Anthony Bell, appeals the Sumner County Criminal Court’s denial of his petition for post-conviction relief. The petitioner was convicted of selling more than .5 grams of a Schedule II controlled substance and sentenced to eighteen years in the Department of Correction. On appeal, he contends that the denial of his petition was error because he was denied his right to the effective assistance of counsel. Specifically, he contends that trial counsel was ineffective for failing to: (1) provide and review with him copies of the discovery materials provided by the State; (2) investigate the allegation that the petitioner was known by the alias “Jerry Johnson” or if in fact a real person of that name was the provider of the drugs to the confidential informant; and (3) use a peremptory challenge to remove a juror. Following review of the record, we find no error in the denial of the petition and affirm the decision of the post-conviction court. 

              Sumner County            

              Court of Criminal Appeals             

10/26/12 





              Andre L. Mayfield v. State of TennesseeM2012-00228-CCA-R3-HCAuthoring Judge: Judge D. Kelly Thomas, Jr.Trial Court Judge: Judge Steve R. DozierThe Petitioner, Andre L. Mayfield, filed a motion for relief from judgment pursuant to Tennessee Rule of Civil Procedure 60.02 in the Davidson County Criminal Court. The lower court treated this motion as a petition for writ of habeas corpus and summarily dismissed it. In this appeal as of right, the Petitioner contends that his sentence is void because it is in violation of Tennessee Code Annotated section 40-20-111(b). Following our review, we affirm the judgment of the habeas corpus court. 

              Davidson County            

              Court of Criminal Appeals             

10/26/12 





              Jeffery C. Grissom v. State of TennesseeM2011-01691-CCA-R3-PCAuthoring Judge: Judge D. Kelly Thomas, Jr.Trial Court Judge: Judge Larry B. Stanley, Jr.The Petitioner, Jeffery C. Grissom, appeals as of right from the Warren County Circuit Court’s denial of his petition for post-conviction relief. The Petitioner contends that he received ineffective assistance of counsel from one of his two attorneys at trial and from appellate counsel. Following our review, we affirm the judgment of the post-conviction court. 

              Warren County            

              Court of Criminal Appeals             

10/26/12 





              State of Tennessee v. Christopher Lee GibsonE2011-01456-CCA-R3-CDAuthoring Judge: Judge Roger A. PageTrial Court Judge: Judge Jon Kerry BlackwoodIn 2007, pursuant to a plea agreement, the Knox County Criminal Court sentenced appellant, Christopher Lee Gibson, to an effective four-year sentence for aggravated assault and reckless endangerment. The trial court suspended the sentence and placed appellant on probation. The court subsequently issued a probation violation warrant alleging that appellant violated the terms of his probation by committing the new offense of possessing a handgun after having been convicted of a felony. Appellant pled guilty, without a recommended sentence, to committing the new offense and stipulated that he had violated the terms of his probation. Following a combined hearing to determine his sentence for the handgun charge and the outcome of his probation violation, the trial court revoked appellant’s probation and ordered that he serve the four-year sentence in confinement. The trial court also ordered appellant to serve a sentence of two years for unlawful possession of a handgun concurrently with his original four-year sentence. Appellant contests the trial court’s revoking his probation and ordering him to serve the original four-year sentence. Discerning no error, we affirm the judgment of the trial court. 

              Knox County            

              Court of Criminal Appeals             

10/26/12 





              State of Tennessee v. Martin J. McMurrayE2011-00720-CCA-R3-CDAuthoring Judge: Judge Alan E. GlennTrial Court Judge: Judge Robert H. MontgomeryThe defendant, Martin J. McMurray, was convicted by a Sullivan County Circuit Court jury of driving a lawnmower while under the influence (“DUI”), a Class A misdemeanor; violation of an habitual traffic offender order (“HMVO”), a Class E felony; driving under the influence with a blood-alcohol concentration over .08% (“DUI per se”), a Class A misdemeanor; and DUI, sixth offense, a Class E felony. The trial court merged the DUI and DUI per se convictions into the DUI, sixth offense, conviction and sentenced the defendant to three years on that conviction. The trial court sentenced the defendant to three years for the HMVO conviction, to be served consecutively to the DUI, sixth offense, conviction for an effective sentence of six years in the Department of Correction as a Range II, multiple offender. The trial court further ordered that the sentences be served concurrently with a violation of probation in another case. On appeal, the defendant argues that: (1) the evidence is insufficient to sustain his convictions for DUI; (2) he received the ineffective assistance of counsel at trial and at the motion for new trial; (3) the trial court abused its discretion in denying his motion for a continuance; (4) the trial court imposed an excessive sentence; and (5) the trial court abused its discretion in denying his motion for recusal. After review, we affirm the judgments of the trial court. 

              Sullivan County            

              Court of Criminal Appeals             

10/26/12 





              Thomas Edward Kottewa v. State of TennesseeE2011-02527-CCA-R3-PCAuthoring Judge: Judge Roger A. PageTrial Court Judge: Judge Donald R. ElledgePetitioner, Thomas Edward Kotewa, appeals the post-conviction court’s denial of his petition for DNA testing pursuant to the Post-Conviction DNA Analysis Act of 2001, alleging that DNA testing of clothing he was wearing at the time of the murder to which he pleaded guilty and testing of the murder weapon would have supported his position of self-defense. The post-conviction court summarily dismissed the petition. Perceiving no error, we affirm the judgment of the post-conviction court. 

              Anderson County            

              Court of Criminal Appeals             

10/26/12 





              State of Tennessee v. Natayna Daemarie McCulloughM2011-01926-CCA-R3-CDAuthoring Judge: Judge D. Kelly Thomas, Jr.Trial Court Judge: Judge Jim T. HamiltonThe Defendant, Natayna Daemarie McCullough, was convicted by a Maury County jury of facilitation of attempted especially aggravated robbery, a Class C felony. Following a sentencing hearing, the trial court imposed the maximum six-year term and denied judicial diversion or any form of alternative sentencing. In this direct appeal, the Defendant challenges (1) the sufficiency of the evidence; (2) several evidentiary rulings, including an alleged Brady violation and limitations on two witnesses’ testimony; and (3) various sentencing determinations, including the imposition of the maximum sentence,and the denial of judicial diversion or any other form of alternative sentencing. After a thorough review of the record and the applicable authorities, we affirm the judgment of the trial court. 

              Maury County            

              Court of Criminal Appeals             

10/25/12 





              Eric Tolley v. State of TennesseeW2011-01816-CCA-MR3-PCAuthoring Judge: Judge Camille R. McMullenTrial Court Judge: Judge Paula SkahanPro se Petitioner, Eric Tolley, appeals the summary dismissal of his petition for post-conviction relief seeking analysis of certain evidence under the Post-Conviction DNA Analysis Act of 2001 (“The Act”). The Petitioner originally entered guilty pleas to three counts of aggravated sexual battery and two counts of rape of child for which he received an effective sentence of twenty-one years and six months in the Department of Correction. In this appeal, the Petitioner contends the post-conviction court erred in denying his petition without an evidentiary hearing. Upon review, we affirm the judgment of the post-conviction court. 

              Shelby County            

              Court of Criminal Appeals             

10/25/12 





« first
‹ previous
…
84
85
86
87
88
89
90
91
92
…
next ›
last »